Hathaway, J.
Assumpsit on the defendant’s contract of August 26, 1854, and sundry charges in the bill of particulars annexed to the writ, dated August 4, 1855.
At the date of the contract, and charges sued for, the defendant was a married woman, having a husband residing within this State, and with whom she had resided, within this State, prior to the spring of 1850, when they ceased to live together; and after that time, she was accustomed to trade and do business as a femme sole.
The plea was the general issue, under which plea the defendant’s coverture, at the time when the contract was made, may be given in evidence.
The case must be decided according to the legal rights of the parties, as they existed when- the suit was commenced.
'Her coverture was a perfect defence. Howe & al. v. Wildes S¡ ux., 34 Maine, 566.
As agreed by the parties, A nonsuit must he entered.
Tenney, C. J., and Rice, Cutting, and Goodenow, J. J., concurred.